1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                                EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 2:17-cr-00076-TLN
12                        Plaintiff,                SEALING ORDER
13             vs.
14   DONALD THREATT,
15                       Defendant.
16
17
18          Good cause appearing, it is hereby ORDERED that Exhibit B in support of Defendant
19   Donald Threatt’s Motion for Compassionate Release Pursuant to 18 U.S.C. § 3582(C)(1)(A)(i)
20   (ECF No. 62) and the Request to File Documents Under Seal shall be filed under seal until
21   further order of the Court. It is further ordered that electronic access to the sealed documents
22   shall be limited to the United States and counsel for Defendant.
23          IT IS SO ORDERED.
24   DATED: June 23, 2021
25
26
27                                                  Troy L. Nunley
                                                    United States District Judge
28

                                                      1
